Title: To Thomas Jefferson from John Jay, 3 October 1786
From: Jay, John
To: Jefferson, Thomas



Sir
Office of foreign Affairs 3d. October 1786

I have the Honor of transmitting you herewith enclosed the following Papers, Viz.
No. 1. a Copy of the Consular Convention signed by the french and american Plenipotentiaries.
No. 2. a Copy of the Act of Congress under which the american Plenipotentiary signed the same.
No. 3 a Copy of a Scheme of a Convention mentioned and referred to in said Act.
No. 4 a Copy of a Report on the said Convention.
No. 5 a Copy of an Act of Congress containing Instructions and giving Authorities to you on the Subject of the said Convention.
These Papers will possess you fully of the whole Business. I am persuaded that it will appear to you as it does to Congress, to be a delicate one, and to require delicate Management.
The original Scheme of the Convention is far from being unexceptionable, but a former Congress having agreed to it, it would be improper now to recede; and therefore Congress are content to ratify a Convention made conformable to that Scheme, to their Act of the 25th. Day of January 1782, provided a Clause limiting its Duration be added. It will be proper therefore to press on the Court, only such Objections to the Convention, as arise from its Departure from the Scheme. On making an accurate Comparison, such Departure will appear manifest to his Majesty; and there is Reason to expect from his Candor, that he will readily consent to remove the Objections occasioned by it.
As it certainly is wise to try the Merits of Institutions entirely new, by actual Experience, before Nations adopt them forever, the Propriety of rendering this Convention probationary in the first Instance, is unquestionable. Congress cannot therefore presume that his most Christian Majesty will object to a Clause for limiting its Duration. The Design of this Convention being for mutual and reciprocal Benefit and Convenience, it would be doing Injustice to his Majesty to suppose, that he would wish to provide for its existing longer than it should prove useful and satisfactory.
If after the Experience of a few Years, it should be found to answer the Purposes intended by it, both Parties will have sufficient Inducements to renew it, either in its present Form, or with such  Alterations and Amendments as Time, Experience and other Circumstances may indicate.
With great Respect and Esteem, I have the Honor to be &c.,

John Jay

